PER CURIAM.
In the instant motion, the Defendant claims that he was not awarded sufficient credit for time served both towards his original probationary period, and towards his subsequent prison sentence. The defendant was released from prison and is not currently on probation. However, if the Defendant was not awarded the proper credit for time served, his corrected sentence should be reflected on the record. Crews v. State, 502 So.2d 1360 (Fla. 5th DCA 1987). Thus, this case is hereby remanded to the trial court for an appropriate determination of the Defendant’s sentencing credit. Knox v. State, 692 So.2d 296 (Fla. 3rd DCA 1997).
Remanded.